965 So.2d 1185 (2007)
Patrick B. FIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2253.
District Court of Appeal of Florida, Fourth District.
August 29, 2007.
Rehearing Denied October 30, 2007.
Patrick B. Field, Indiantown, pro se.
No appearance required for appellee.
PER CURIAM.
Patrick Field appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion. We affirm.
Patrick Field was charged with 18 counts of sexual battery on a child. In exchange for a no contest plea, the state agreed to drop 14 counts. The plea agreement called for a sentence of 20 years in prison followed by 15 years of sexual offender probation. If structured consecutively, Field could have been sentenced to up to 120 years in prison for the four remaining first-degree felonies. The trial court accepted the state's recommendation and sentenced Field concurrently on each of the four counts to 20 years in prison followed by fifteen years of probation.
*1186 In this successive Rule 3.850 motion, Field argued that his sentence was illegal because the total 35-year term on each count exceeds the statutory maximum of thirty years for these first-degree felonies. Field has previously raised this same claim in post conviction proceedings, and the trial court had scheduled resentencing. Field, however, withdrew his motions before resentencing could occur.
The state agreed that resentencing was necessary and a hearing was scheduled. Field has been resentenced and has appealed the new sentences. The trial court summarily denied the other claims raised by Field in his motion. We affirm the summary denial of these claims as they are frivolous, successive, and time barred.
Affirmance does not affect the validity of any arguments regarding the resentencing which could be properly raised in the direct appeal of that resentencing.
SHAHOOD, C.J., STONE and FARMER, JJ., concur.